Citation Nr: 0604426	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1992 and from October 1993 to March 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

This case was previously before the Board in March 2004.  At 
that time the case was remanded to the Appeals Management 
Center (AMC), in Washington, D.C., for due process purposes 
and to obtain additional clinical information. 

Information associated with the claims folder indicates that 
the veteran has changed accredited representatives, which has 
been reflected on the title page.


FINDING OF FACT

Depression is not shown during service nor is there competent 
medical evidence linking the veteran's depressive disorder to 
his military service.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that when a complete 
or substantially complete application for benefits is filed, 
VA must notify a claimant and her representative, if any, of 
any information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VCAA notice 
must inform a claimant of (1) any information and evidence 
not of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the claimant to submit any 
pertinent evidence in his possession.  

The original rating decision on appeal was rendered in 
October 1999.  This was before enactment of the VCAA. As a 
result, the veteran could not have received a notice 
complying with the requirements of the VCAA prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  Subsequent to Board Remand, 
in March 2004 VCAA notice was provided by the RO prior to the 
re-transfer and re-certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  In April 2005 the veteran was informed that 
additional information requests were necessary, since 
previously submitted information requests were no longer 
valid.  To date the additional requested information requests 
have not been forthcoming. Neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided several VA 
examinations in to access the nature of his disorder.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Review of the record reveals that the veteran's entire 
service medical records, including periodic physical 
examination reports, are absent for any complaints, findings 
or treatment referable to a psychiatric disorder, including 
depression.

In the veteran's July 1999 VA Form 21-526, Veteran's 
Application for Compensation or Pension, the veteran claimed 
treatment for depression in June 1999.  

In July 1999 a VA emergency clinical record, it was reported 
that the veteran was treated for a history of depression with 
sleep disturbance and fatigue. VA clinical records through 
September 1999 show the veteran's complaints of memory loss 
since 1993, and anger issues.  In September 1999 depression 
was diagnosed at a VA general medical examination. A 
contemporaneous VA psychiatric examination revealed a 
deferred diagnosis.

A VA psychiatric examination was performed in December 1999.  
It was reported that the veteran had several symptoms that 
included anger issues memory loss and fatigue that resolved 
when he stopped taking Prozac.  He reported a service history 
of obtaining 15 Article 15's with three for disobeying a 
lawful order.  The diagnosis was mood disorder, not otherwise 
specified, rule out bipolar disorder, rule out dysthymic 
disorder; personality disorder, not otherwise specified, rule 
out narcisstic, rule out paranoid, rule out antisocial.  VA 
clinical records in through August 2005 show the veteran 
received treatment for major depressive disorder, depression, 
anxiety, and depressive disorder not otherwise specified.        

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Review of this record shows that it is absent for any 
complaints, findings or treatment referable to a psychiatric 
disorder, including depression during service.  While the 
clinical data of record does reveal psychiatric pathology 
diagnosed as a mood disorder (currently major depression), 
several months after the veteran's last period of military 
service.  It is noted that a critical component of service 
connection requires that there be medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Therefore, in addition to the lack of 
any medical evidence of psychiatric pathology during service, 
there is absolutely no competent medical evidence that links 
the veteran's current psychiatric disability to his periods 
of military service. Also, depression is not one of the 
presumptive diseases for consideration of service connection 
for disablement within one year after service shown to a 
compensable degree pursuant to 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this regard, it must be concluded that depression 
is not shown during the veteran's periods of military service 
nor is there competent medical evidence linking the veteran's 
depressive disorder to his military service.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, the Board 
concludes that the weight of the evidence in this case is 
against the veteran's claim. Service connection for 
depression is not warranted. 


ORDER


Service connection for depression is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


